F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 9 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    BRENDA A. JOHNSON,

                Plaintiff-Appellant,

    v.                                                   No. 03-3196
                                                  (D.C. No. 02-CV-4024-JAR)
    SHAWNEE COUNTY BOARD OF                                (D. Kan.)
    COUNTY COMMISSIONERS,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , ANDERSON , and BRISCOE , Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Brenda Johnson sued her former employer, the Board of County

Commissioners of Shawnee County, Kansas, alleging that it violated the


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213, Title VII of

the Civil Rights Act (Title VII), 42 U.S.C. §§ 2000e through 2000e-17, and the

Kansas Act Against Discrimination (KAAD), Kan. Stat. Ann. §§ 44-1001 through

44-1013. The district court granted summary judgment to defendant on all claims,

and plaintiff appeals.

      The district court’s order sets forth the relevant facts. Briefly, plaintiff had

a history of fibromyalgia and seizures controlled by medication. She was

employed by defendant as a registered nurse. Although defendant had previously

agreed to accommodate plaintiff’s disabilities by scheduling her to work on a

schedule of five days on and two days off if it would not cause it undue hardship,

it scheduled plaintiff to work over a weekend during a nursing shortage. Plaintiff

refused to work the weekend, citing a recent seizure. Defendant requested a

medical evaluation from a physician, but thereafter did not schedule plaintiff to

work more than five days in a row. Based on plaintiff’s description of her current

seizure activity, defendant placed plaintiff on medical leave and asked her to

provide medical documentation that her seizures were under control, and that any

seizure she might suffer on the job would be so minor as to not cause a direct

threat to plaintiff or her patients. When plaintiff did not provide this medical

documentation after more than six months, defendant terminated her employment.




                                          -2-
       Plaintiff filed a complaint alleging that defendant failed to provide

reasonable accommodations for her disabilities in violation of the ADA,

terminated her in retaliation for making a claim under the ADA, and discriminated

against her in violation of the ADA and Title VII by refusing to afford her, as an

African-American, the same or similar accommodations afforded to similarly

situated Caucasian employees. The district court found that plaintiff was disabled

as defined by the ADA because the evidence supported an inference that

defendant regarded her as disabled.     See 42 U.S.C. § 12102(2)(C). It ruled,

however, that there was no evidence defendant had failed to reasonably

accommodate her disability.     See 42 U.S.C. § 12112(b)(5)(A). Further, it ruled

that plaintiff had not presented evidence that defendant retaliated against her or

that she was treated differently than other similarly-situated employees.

       “We review a grant of summary judgment         de novo , applying the same legal

standard used by the district court pursuant to Fed. R. Civ. P. 56.”    Sealock v.

Colorado , 218 F.3d 1205, 1209 (10th Cir. 2000). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(c).




                                             -3-
      Plaintiff argues on appeal that the district court erroneously granted

summary judgment in favor of the defendant because it ignored facts that she

believes to be material and improperly weighed the evidence. Plaintiff further

argues that the district court erred as a matter of law in finding that she did not

demonstrate violations of Title VII, the ADA, and the KAAD.

      We have reviewed the parties’ briefs, the record on appeal, the relevant

law, and the district court’s order. We have considered plaintiff’s arguments, and

we conclude that the district court thoroughly and accurately recited the evidence

of record, did not omit material facts or improperly weigh the evidence, and

correctly determined there was no evidence defendant had failed to reasonably

accommodate her disability, treated her differently than other similarly situated

employees or retaliated against her. We need not add anything to the district

court’s decision which contains a well-reasoned legal analysis and detailed

discussion of the evidence before that court. Therefore, we AFFIRM the district

court’s grant of summary judgment for substantially the reasons stated in its

Memorandum Order dated May 28, 2003.

                                                      Entered for the Court



                                                      Stephen H. Anderson
                                                      Circuit Judge



                                          -4-